--------------------------------------------------------------------------------

AMENDMENT dated May 6, 2019 to that MEMORANDUM OF AGREEMENT executed on January
19, 2016 ("Amendment").

BETWEEN

 

INTELGENX CORP., a corporation constituted under the law of Canada, having its
head office at 6420 Abrams, Ville St.-Laurent, Quebec H4S 1X9 duly represented
by Dr. Horst Zerbe, its CEO and President, duly authorized to do so as he
declare      

 (hereinafter called the "Corporation")

   

AND:

 Nadine Paiement, domiciled and residing at 2244 Equateur Street, Ville
Saint-Laurent, Quebec H4R 3M4

     

(hereinafter called the "Vice-President")

WHEREAS the Corporation and the Vice-President wish to amend the MEMORANDUM OF
AGREEMENT between them executed on January 19, 2016 (the "Agreement");

WHEREAS the Corporation and the Vice-President agree that this Amendment is for
the parties' mutual benefit and consideration;

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1. Amendment to Paragraph 10 of the Agreement

The Corporation and the Vice-President do hereby amend Section 10 of the
Agreement such that Section 10 of the Agreement states, in its entirety, as
follows:

"10. Incentive Plans

10.1 Short Term Incentive Plan: Bonus

The Vice-President shall be entitled to receive an annual bonus in respect of
each fiscal year that falls, in whole or in part, during the term of the
Vice-President's employment hereunder, which will be paid based upon the
achievement of specific performance targets, namely defined financial and other
criteria for the Corporation.

The Vice-President's target bonus for meeting the performance targets shall be
up to thirty percent (30%) of Base Salary.

The establishment and elaboration of the criteria for the performance targets
prior to the commencement of any year, and the subsequent assessment of
performance results at year end, shall be done by the Compensation Committee of
the Board in its sole discretion, in consultation with the CEO and Chairman of
the Board. The performance targets shall be established by the Compensation
Committee of the Board before or within the first quarter of each fiscal year.

--------------------------------------------------------------------------------

Any bonus payable pursuant to this Section 10.1 shall be payable following the
fiscal year-end and subject to Board approval of any bonus payable and of the
audited financial statements, or at such other time as may be agreed upon
between the Vice-President and the Corporation.

Notwithstanding the foregoing, if the Corporation determines, in its sole good
faith discretion, that it is not appropriate or in the best interests of the
Corporation for it to award or pay any bonus in light of and based upon its
financial condition, it may decide not to pay or award any bonus. For purposes
of clarity, the Corporation may decide not to award or pay a bonus under this
paragraph even if the Corporation's poor financial condition is not related to
any poor performance, act or omission of the Vice-President.

2. Consideration

The Corporation and the Vice-President agree that this Amendment is being made
for good and valuable consideration, including but not limited to, the execution
of similar agreements by other Corporation The Vice-Presidents who would not
have agreed to such amendments but for The Vice-President's agreement to this
Amendment, which agreement is in the best interest of the Corporation's long
term success and viability, which shall enure to the Vice-President's benefit.

3. Remaining Terms of Agreement Unaffected, Affirmed, and in Full Force

The Corporation and the Vice-President agree and affirm that the remaining terms
of the Agreement, except for Section 10 which is effective as amended above,
remain in full force and effect.

AND THE PARTIES HAVE SIGNED

INTELGENX CORP.

Per: /s/ Horst. G. Zerbe

      /s/ Nadine Paiement



--------------------------------------------------------------------------------